Title: To Thomas Jefferson from Lafayette, 4 September 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



My dear Sir
Vienna September the 4th. 1785

This letter will be delivered By a private Courier of Mis. de Noailles who Has Been in My family, and who, I am sure, will take proper Care of my Dispatches. Since I Had the pleasure to see you, I have Been at the prussian Court, and the prussian Camps with which I was much pleased. And Now am at Vienna, with an intention soon to Return to Potsdam where there will Be great deal of Maneuvring. The kind Reception I met with in Every part of my journey Has given me the Means to Hear, and to speak much, on the affairs of America. I find the Misrepresentations of Great Britain Have not Been fruitless. The strength of the Union, the powers of Congress, the dispositions of the people, and the principles of trade are points upon which I Have Had Many opportunities to give the lye to false assertions of News papers, and to set to Rights the false ideas of Misinformed people. It is Useless to observe I wish the Good Measures Now in Contemplation may Be soon executed. But, in the mean while, I more than Ever wish we may, in the News papers, Counteract the Uncandid Accounts that are sometimes given.
On the first day I saw the King of prussia, He spoke with me on the present situation of American affairs. The Mquis. de Luchesiny his friend paid me a visit in the after noon, wherein I introduced the subject of the treaty of Commerce between His prussian Majesty and the United States. Since which, the King Has sometimes at dinner put His questions to me, on the Resources, the Union, and the future existence of America and I do not think they would Have Been so properly Answered By the Duke of York, and Lord Cornwallis who were two of the guests. I fancy I may Have still More particular opportunities to know His opinions, and to introduce my ideas.
On the day before Yesterday I arrived at Vienna, and last morning waited on the Emperor. The Misrepresentations about America,  the good Measures that Had Been, and were to Be taken, the Necessity to improve this moment, and come in early into liberal treaties, that would oppen the door to American importations in order to pay for Austrian goods, such were the points to which I directed, and some times forced the Conversation. It was a great object with Him to know if Americans would Be their own Carriers. The same day, in the Evening, prince Kaunitz their prime Minister Very willingly came in the subject of American trade which I Brought about in a private Conference. That carrying trade was again the topic. I advised Him to send Consuls, to settle partnerships in America, as no trade Could last But was Mixed and Reciprocal. I detailled out the objects of American Exportations, as I Had done to the Emperor. Why then said Prince Kaunitz don’t they Make advances to us. I answered advances Had been made, and more in my opinion than were Necessary, But they Had not Been listened to in that time, and for the present that I Had Heard some thing, as if an Answer was expected from the Emperor. He said the demand Had Been an indirect one. At last I Concluded the Conversation with telling of him, that I knew nothing of particulars, but Had Heard Congress, the people, and their Ministers in Europe Express a desire to be upon a very friendly footing with the Emperor, that as a friend, I advised him to lose no time, and He knew very well no treaty Could go on without Reciprocity. I therefore thought the first Measure was to oppen the italian ports to the salt fish of America. From our Conversation I am apt to think He may order His Ambassadors to talk with you or Mr. Adams, and I wished to write You what Had past Between us, wherein I spoke as a man, who Being ignorant of particulars, Could only offer an Humble advice to His Imperial Majesty. But upon the whole I don’t think you will Have a very great trade this Way.
As I think these Hints may be agreable to our friend Mr. adams, I beg you Will send the letter by a safe Hand as opportunities often offer. There is such a distance between Congress and Myself that I will leave to You to trouble them with the News of my German tour.
Adieu, My dear Sir, my Compliments to Humphreys, Mr. Short, and our other friends in Paris. Most respectfully and affectionately Yours,

Lafayette

